408 So. 2d 532 (1981)
Timothy Charles DAVIS
v.
STATE of Alabama.
5 Div. 538.
Court of Criminal Appeals of Alabama.
August 4, 1981.
Rehearing Denied October 6, 1981.
*533 L. Lee Sims of Oliver & Sims, Dadeville, and Stan Sikes of Sikes, Kelly, Edwards & Bryant, Selma, for appellant.
Charles A. Graddick, Atty. Gen., for appellee.
PER CURIAM.
The judgment of the conviction is reversed and the cause remanded for a new trial on mandate of Beck v. Alabama, 447 U.S. 625, 100 S. Ct. 2382, 65 L. Ed. 2d 392 (1980), on remand, 396 So. 2d 645 (Ala.1981), and Ritter v. State, 403 So. 2d 154 (Ala. 1981).
REVERSED AND REMANDED.
All the Judges concur.
Writ denied, Ala., 408 So. 2d 533.